Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
 
Response to Amendment/Arguments

Claims 7, 18 and 27 have been canceled and 28-30 added; currently claims 1-6, 8-17, 19-26 and 28-30 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s arguments, see page 15 of the amendment filed 10/3/2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (US 2016/0156887).

Claim Objections

Claims 1, 13 and 22 are objected to because of the following informalities:
Claim 1 (and similarly claims 13 and 22): for clarity insert “the selection of” before “the first resolution-enhancement technique” in the new limitation

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 13-16, 22-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2013/0004061), Shankar (“A Novel Semantics and Feature Preserving Perspective for Content Aware Image Retargeting,” arXiv:1506.04806v3; 12 Aug 2015), Liu et al. (US 2016/0156887) and Chen et al. (US 2019/0355108).

Regarding claim 1 (and similarly claims 13 and 22), Sakurai discloses:
a non-transitory computer-readable storage medium storing a set of instructions that are executable by one or more processors of a device
[Figs. 1, 2 and paragraph 57 (“The image processing devices shown in FIGS. 1 and 2 can be realized by a computer and software”).  Note that a computer is known to include a processor and a storage medium]
in response to receiving picture data of a picture of a video sequence, determining a (level of) semantic (importance) for the picture data, the picture data comprising a portion of the picture;
[Figs. 1, 3, 7 and paragraphs 3 (“Fig. 7…An input image is decomposed into a structure component and a texture component”).  Note that one of the components (structure or texture) considered the picture data and the type of a component is a semantic of the component.  Determining the level of semantic significance is taught by Shankar; see the analysis below]
applying to the picture data a first resolution-enhancement technique associated with the level of semantic importance for increasing resolution of the picture data, wherein the first resolution-enhancement technique is selected from a set of resolution-enhancement techniques having different computational complexity levels
[Figs. 1, 3, 7 and paragraph 3 (“…The structure component is transformed to an up-sampled structure component at a TV regularization up-sampling portion 2. The texture component is transformed to an up-sampled texture component at a linear interpolation up-sampling portion 3”).  Note that at least two techniques can be chosen from]
the first resolution-enhancement technique maintains an original aspect ratio of the picture, original aspect ratios of all portions of the picture, and relative spatial positions of all portions of the picture
[Figs. 1-3, 7, 11 and paragraphs 9 (“…the TV regularization up-sampling portion 5 executes calculation in which the number of pixels of u is increased to become 4 times as many as that of the input image by doubling the numbers of i and j. This type of up-sampling calculation is the same as the calculation in the TV regularization up-sampling portion 2 in FIG. 7”), 47 (“…an input texture component image a is…divided into blocks ai,j…each having 4x4 pixels…the up-sampled texture component image A consists of the blocks Ai,j each having 8x8 pixels…a block Ai,j corresponding to an original block ai,j is an image which can be obtained by up-sampling this original block ai,j by 2 in the vertical and the horizontal directions”).  Note that the up-sampling techniques applied to the structure component and the texture component double the size in the horizontal and the vertical dimensions and thus maintain the same aspect ratio as the original image]

Sakurai does not expressly disclose the following, which are taught by Shankar, Liu and Chen:
(in response to receiving picture data of a picture of a video sequence,) determining a level of semantic importance for the picture data
[Shankar: Fig. 2-22 (retargeting to make the image larger); Figs. 3-1 to 3-7 and pages 38-39 (…computing importance map without segmentation first); Fig. 3-11 and pages 41-42 (…forming a region-based importance map by segmentation first).  Note that the applied teaching is to determine levels of importance to different regions.  How the levels are determined, of course, is a design choice and can vary from application to application because what is more important in one case may not be so in another]
(that the first resolution-enhancement technique is) associated with the level of semantic importance
[Shankar: Fig. 3-11 and pages 41-42, especially the last 3 lines of the 1st paragraph on P. 42 (“But, lesser salient regions can be scaled uniformly while maintaining their aspect ratio as much as possible, as compared to the more salient regions whose original size is tried to be preserved as far as possible”).  Note that the image is segmented into regions, each of which has a different level of importance (indicated by brightness)]
the first resolution-enhancement technique is based on a maximum computational complexity allowed by the device
[Liu: Fig. 5 and paragraph 53 (“The image adjustment control circuit of the projection processor 124 could select a proper image adjustment algorithm according to hardware status of the projection device 120…when it is found that the available bandwidth is higher than threshold THR2, the image adjustment algorithm 1 that may frequently access the memory (as it has highest complexity level) will be selected by the projection processor 124”).  Note that algorithm 1 is the one with the highest complexity allowed by the device with the current hardware status (i.e., capability)] 
(the first resolution-enhancement technique) is one of a learning-based technique, a reconstruction-based technique, or an interpolation-based technique
[Chen: paragraph 66 (“…super-resolution processing can improve original image resolution…by using an interpolation-based image super-resolution technology, a reconstruction-based image super-resolution technology, a deep-learning-based image super-resolution technology, or the like”).  Note that Shankar also discloses a learning-based technique]

Prior to the effective filing date of the claimed invention it would have been obvious to modify Sakurai with the teachings of Shankar, Lu and Chen as set forth above.  The reasons for doing so at least would have been to determine the importance of different regions and to perform further processing accordingly, as Shankar indicated in the last complete paragraph on page 1 (Section 1.1); to adaptively control image processing based on hardware status as Liu indicates in paragraphs 22 and 53 (especially lines 1-4); as well as to obtain higher image resolving power and definition without additional hardware, as Chen indicated in paragraph 4.

Regarding claim 2 (and similarly claims 14, 15 and 23), Shankar further discloses
wherein the picture data comprises a first region of the picture, the semantic importance comprises a spatial importance, and wherein determining the level of semantic importance comprises: determining a first level of spatial importance for the first region based on an image segmentation technique
[Fig. 3-11 and pages 41-42 (method for forming a region-based importance map by segmentation first; scale regions differently based on importance), especially the last 3 lines of the 1st paragraph on P. 42 (“But, lesser salient regions can be scaled uniformly while maintaining their aspect ratio as much as possible, as compared to the more salient regions whose original size is tried to be preserved as far as possible.”).  Note that the image is segmented into regions (one of the lessor salient regions is considered a first region), each of which has a different level of importance (indicated by brightness) determined based on the segmentation]

Regarding claim 3 (and similarly claims 15 and 24), Shankar further discloses: 
in response to receiving a second region of the picture, determining a second level of spatial importance for the second region based on the image segmentation technique, wherein the second level of spatial importance is higher than the first level of spatial importance;
applying to the second region a second resolution-enhancement technique associated with the second level of spatial importance for increasing resolution of the second region, wherein the second resolution-enhancement technique is selected from the set of resolution-enhancement techniques, and computational complexity of the second resolution-enhancement technique is higher than computational complexity of the first resolution-enhancement technique.
wherein the second resolution-enhancement technique maintains the original aspect ratio of the picture, the original aspect ratios of the all portions of the picture, and the relative spatial positions of the all portions of the picture
[Per the analysis of claim 1 above, with the second region being the other (structure or texture) component that is not the region recited in claim 1 and has a higher level of importance  Note further that Official Notice is taken that it would have been obvious to apply a more complex technique to a more important region in order to obtain a better result]

Regarding claim 4 (and similarly claim 16), Chen further discloses:
the first resolution-enhancement technique is one of an interpolation-based technique, a reconstruction-based technique, or a null operation that does not perform any resolution enhancement;
the second resolution-enhancement technique is a learning-based technique,
[Paragraph 66 (“…super-resolution processing can improve original image resolution…by using an interpolation-based image super-resolution technology, a reconstruction-based image super-resolution technology, a deep-learning-based image super-resolution technology, or the like”).  Note that all the recited techniques are were well known in the art and are disclosed by Chen and one of ordinary skill in the art would have been motivated to try each as either the first or the second resolution-enhancement technique and can expect to obtain the predictable result of increasing the image resolution]

Regarding claim 5, Shankar further discloses: 
wherein the image segmentation technique comprises one of a semantic segmentation technique or an instance segmentation technique
[Fig. 3-11; P. 40, 1st bullet (“…a region based segmentation of the image is done here…This way, we ensure that every semantic region keeps its semantics intact even after resizing”); pages 41-42 (method for forming a region-based importance map by segmentation first; scale regions differently based on importance)]

Regarding claim 8, Liu further discloses:
based on a maximum computational complexity allowed by the device, selecting the first resolution-enhancement technique from one of a first learning-based technique or a second learning-based technique, wherein computational complexity of the first learning-based technique is different from computational complexity of the second learning-based technique
[Fig. 5 and paragraph 53 (“The image adjustment control circuit of the projection processor 124 could select a proper image adjustment algorithm according to hardware status of the projection device 120…when it is found that the available bandwidth is higher than threshold THR2, the image adjustment algorithm 1 that may frequently access the memory (as it has highest complexity level) will be selected by the projection processor 124”).  Note that the resolution-enhancement techniques being learning-based techniques is disclosed by the combined invention; this  disclosure of Liu is applied to teach selecting techniques based on device capability]

Regarding claim 28 (and similarly claims 29 and 30), Liu further discloses:
wherein the first resolution-enhancement technique is dynamically selected based on a determination of available computational resources of the device so that the selected first-resolution enhancement technique is the most computationally complex resolution-enhancement technique of the set of resolution-enhancement techniques that can be used based on the available computation resources of the device
[Fig. 5 and paragraph 53 (“…FIG. 5…when it is found that the available bandwidth is empty or lower than the threshold THR1, the projection function will be turned off by the image adjustment control circuit of the projection processor 124, when it is found that the available bandwidth is between threshold THR1 and threshold THR2, the image adjustment algorithm 3 that moderately accesses the memory (as it has moderate complexity level) may be selected by the image adjustment control circuit of the projection processor 124, and when it is found that the available bandwidth is higher than threshold THR2, the image adjustment algorithm 1 that may frequently access the memory (as it has highest complexity level) will be selected by the projection processor 124”)] 

>>><<<
Claims 6, 10-12, 17, 19-21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2013/0004061), Shankar (“A Novel Semantics and Feature Preserving Perspective for Content Aware Image Retargeting,” arXiv:1506.04806v3; 12 Aug 2015), Liu et al. (US 2016/0156887) and Chen et al. (US 2019/0355108) as applied to claims 1--5, 8, 13-16, 22-24 and 28-30, and further in view of Kirihara (US 2005/0196054).

Regarding claim 6 (and similarly claim 17), the combined invention of Sakurai, Shankar, Liu and Chen discloses all limitations of its parent claim 2 and additionally the following:
applying to the first region the first resolution-enhancement technique;
[Shankar: Fig. 3-11 and pages 41-42 (disclose a method for forming a region-based importance map by segmentation first; scale regions differently based on importance), especially the last 3 lines of the 1st paragraph on P. 42 (“But, lesser salient regions can be scaled uniformly while maintaining their aspect ratio as much as possible, as compared to the more salient regions whose original size is tried to be preserved as far as possible.”).  Note that the image is segmented into regions (the second row, one of the lessor salient regions is considered a first region and one of the more salient regions is considered a second region), each of which has a different level of importance (the third row) and are interpolated differently]

The combined invention does not expressly the following, which are taught by Kirihara:
determining a level of temporal importance for the picture based on a type of the picture;
applying to the picture a second resolution-enhancement technique associated with the level of temporal importance for increasing resolution of the picture, wherein the second resolution-enhancement technique is selected from the set of resolution-enhancement techniques
[Figs. 2, 3, 5 and paragraphs 37 (“…a frame decoded from an I-picture is sent to both the first resolution conversion processing section 104…while frames respectively decoded from a P-picture and a B-picture are sent to the second resolution conversion processing section 105…(Step S2)”), 39 (“The first resolution conversion processing section 104 performs complicated high-quality resolution conversion using a larger calculation amount (Step S3). In the first embodiment, a bi-cubic method is used”), 40 (“…the second resolution conversion processing section 105 performs resolution conversion using a smaller calculation amount”), 47 (“FIG. 3 shows a pixel after resolution conversion interpolated by the bi-cubic method…symbols P1 to P16 denote pixels of the original image, while symbol C denotes the interpolated pixel”), 54 (“FIG. 5 is a schematic view of the operation of the second resolution conversion processing…calculates the coefficients (a, b, c and d) of the distance between the interpolated pixel C and the surrounding pixels P1, P2, P3 and P4 in order to perform general bi-linear interpolation”).  Note that the frame types, determined at step S2, indicates the respective importance level]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Kirihara as set forth above.  The reasons for doing so at least would have been to reduce a total calculation amount as well as obtain a high-quality image, as Kirihara indicated in paragraph 12.

Regarding claim 10 (and similarly claims 19 and 25), the combined invention discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Kirihara:
wherein determining the level of semantic importance comprises: determining a level of temporal importance for the picture;
wherein the picture data comprises the picture, the semantic importance comprises a temporal importance,
[Figs. 2, 3, 5 and paragraphs 37 (“…a frame decoded from an I-picture is sent to both the first resolution conversion processing section 104…while frames respectively decoded from a P-picture and a B-picture are sent to the second resolution conversion processing section 105…(Step S2)”), 39 (“The first resolution conversion processing section 104 performs complicated high-quality resolution conversion using a larger calculation amount (Step S3). In the first embodiment, a bi-cubic method is used”), 40 (“…the second resolution conversion processing section 105 performs resolution conversion using a smaller calculation amount”), 47 (“FIG. 3 shows a pixel after resolution conversion interpolated by the bi-cubic method…symbols P1 to P16 denote pixels of the original image, while symbol C denotes the interpolated pixel”), 54 (“FIG. 5 is a schematic view of the operation of the second resolution conversion processing…calculates the coefficients (a, b, c and d) of the distance between the interpolated pixel C and the surrounding pixels P1, P2, P3 and P4 in order to perform general bi-linear interpolation”).  Note that the frame types, determined at step S2, indicates the respective importance level]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Kirihara as set forth above.  The reasons for doing so at least would have been to reduce a total calculation amount as well as obtain a high-quality image, as Kirihara indicated in paragraph 12.

Regarding claim 11 (and similarly claims 20 and 26), the combined invention of Sakurai, Shankar, Liu, Chen and Kirihara discloses all limitations of its parent claim 10 and additionally the following: 
applying to the picture the first resolution-enhancement technique;
[Kirihara: Figs. 2, 3, 5 and paragraphs 39 (“The first resolution conversion processing section 104 performs complicated high-quality resolution conversion using a larger calculation amount (Step S3). In the first embodiment, a bi-cubic method is used”), 40 (“…the second resolution conversion processing section 105 performs resolution conversion using a smaller calculation amount”).  Note that the disclosed resolution conversion processing depends on the frame type (each has a temporal location) and thus are temporal resolution enhancement processing.  Note that that the first resolution conversion processing is considered a first resolution-enhancement technique]
determining a level of spatial importance for a region of the picture based on an image segmentation technique;
[Shankar: Fig. 3-11 (In the 3rd row of the segmented images the brightness indicates importance; pages 41-42 (disclosing a method for forming a region-based importance map by segmentation first; scale regions differently based on importance),; P. 40, 1st bullet (“…a region based segmentation of the image is done here…This way, we ensure that every semantic region keeps its semantics intact even after resizing”)]
applying to the region a second resolution-enhancement technique associated with the level of spatial importance for increasing resolution of the region, wherein the second resolution-enhancement technique is selected from the set of resolution-enhancement techniques
[Shankar: Fig. 3-11 and pages 41-42, especially the last 3 lines of the 1st paragraph on P. 42 (“But, lesser salient regions can be scaled uniformly while maintaining their aspect ratio as much as possible, as compared to the more salient regions whose original size is tried to be preserved as far as possible.”).  Note that the image is segmented into regions (one of the more salient regions is considered a second region), each of which has a different level of importance (indicated by brightness) determined based on the segmentation]

Regarding claim 12 (and similarly claim 21), the combined invention of Sakurai, Shankar, Liu, Chen and Kirihara discloses all limitations of its parent claim 10 and additionally the following: 
after applying to all regions of the picture respective resolution-enhancement techniques, generating a resolution-enhanced picture by merging the regions
[Shankar: Figs. 1-3 and 2-22 (retargeting to make the image larger); pages 41-42, especially the last 3 lines of the 1st paragraph on P. 42 (“But, lesser salient regions can be scaled uniformly while maintaining their aspect ratio as much as possible, as compared to the more salient regions whose original size is tried to be preserved as far as possible”).  Note that pages 41-42 disclose scaling different regions differently and Figs. 1-3 and 2-22 show the results of merging the differently scaled regions] 

>>><<<
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2013/0004061), Shankar (“A Novel Semantics and Feature Preserving Perspective for Content Aware Image Retargeting,” arXiv:1506.04806v3; 12 Aug 2015), Liu et al. (US 2016/0156887) and Chen et al. (US 2019/0355108) as applied to claims 1--5, 8, 13-16, 22-24 and 28-30, and further in view of Jin et al. (US 2013/0071041).

Regarding claim 9, the combined invention of Sakurai, Shankar, Liu and Chen discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Jin:
applying to the picture data at least one of a deblurring technique or a denoising technique
[Figs. 3, 4, 6 and paragraphs 46 (“…the denoising technique may first be applied to the image sequence. The upscaling technique may then be applied to the denoised image sequence”), 63 (”As shown in 604, the image sequence may be denoised”), 64 (“As shown in 606, the denoised reference frame is upsampled with bicubic interpolation”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Jin as set forth above.  The reasons for doing so at least would have been to avoid amplifying existing noise in an image when upsampling is performed, as Jin indicated in paragraph 8.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krishnamachari et al. (US 2002/0111978)—[Fig. 1 and paragraphs 17 (“…If it is determined that the maximum number of available computational units is sufficient, the multiplication is performed in step 14. If it is…insufficient, then in step 16 multiplications are replaced by one or more shift/add-operations, shift/subtract-operations, or a shift-operation”), 18 (“Note that a multiplication requires approximately three times the number of cycles to perform as compared to an addition, a subtraction, or a shift-operation in popular INTEL architecture processors”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        October 12, 2022